—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered July 2, 1999, convicting her of bribe receiving in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to establish her guilt of bribe receiving in the third degree (see, Penal Law § 200.10) is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.